     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 1 of 12 Page ID #:162


 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       Michael J. Manning, Esq. (State Bar No. 286879)
 2     Craig G. Côté, Esq. (State Bar No. 132885)
       MANNING LAW, APC
 3     20062 S.W. Birch St., Suite 200
       Newport Beach, CA 92660
 4     Office: (949) 200-8755
       ADAPracticeGroup@manninglawoffice.com
 5     Attorneys for Plaintiff JAMES RUTHERFORD
 6
       Douglas A. Gravelle (SBN 166110)
 7     Hinson Gravelle & Adair LLP
       28470 Avenue Stanford, Suite 350
 8     Valencia, CA 91355
       Telephone: (661) 294-0116
 9     Facsimile: (661) 294-0134
       gravelle@hinsongravelle.com
10
       Attorney for Defendants Thrifty Oil Co.
11     and Tesoro Refining & Marketing Company
       LLC (incorrectly sued as USA Gas)
12

13
                             UNITED STATES DISTRICT COURT
14
               CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
15

16

17     JAMES RUTHERFORD, an                  Case No.: 2:19-cv-01448-JAK (FFMx)

18     individual,                           JOINT RULE 26(f) REPORT
19
                       Plaintiff,            Hon. John A. Kronstadt
20
       v.
21

22
       USA GAS, a business of unknown
23     form; THRIFTY OIL CO., a
24     California corporation; and DOES 1-
       10, inclusive,
25

26                    Defendants.
27
28
                                              1
                                    JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 2 of 12 Page ID #:163


 1           Their counsel having conducted their Rule 26(f) conference on April 8, 2019
 2     and having conducted a site inspection on May 8, 2019, Plaintiff James Rutherford
 3     (“Plaintiff”) and Defendants Tesoro Refining & Marketing Company LLC
 4     (erroneously sued as USA Gas) (“Tesoro”) and Thrifty Oil Co. (“Thrifty Oil”)
 5     (Tesoro and Thrifty Oil are collectively referred to as “Defendants”) respectfully
 6     submit this Joint Report pursuant to Federal Rules of Civil Procedure Rule 26(f) and
 7     the Court’s May 8, 2019 Order Setting Rule 16(b)/26(f) Scheduling Conference
 8     (Docket #20).
 9     A.    STATEMENT OF THE CASE
10           Plaintiff: Plaintiff is substantially limited in performing one or more major life
11     activities, including but not limited to: walking, standing, ambulating, sitting and
12     grasping objects. As a result of these disabilities, Plaintiff relies upon mobility
13     devices, including at times a wheelchair, to ambulate. At the time of Plaintiff’s
14     visits to Defendant’s facility and prior to instituting this action, Plaintiff suffered
15     from a “qualified disability” under the ADA. He has a Disabled Person Parking
16     Placard issued to him by the State of California.
17           Plaintiff personally visited Defendant’s Property on two occasions but was
18     denied full and equal access and full and equal enjoyment of the facilities, services,
19     goods, and amenities within Defendant’s facility, even though he would be
20     classified as a “bona fide patron.” Specifically, he desired to visit the subject
21     property as a consumer, but experienced difficulty due to Defendant’s failure to
22     provide adequate access to the subject business and its interior.
23           Defendants own or operate the real property located at 401 E 6th Street,
24     Beaumont, California 92223 (“Property”) where the subject restaurant (the
25     "Business") is located. It is alleged that Defendants are liable to Plaintiff for the
26     alleged ADA violations.
27           The Business is a gas station that is open to the public and thus a public place
28     of accommodation and a business establishment. Instead of having a compliant
                                                  2
                                       JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 3 of 12 Page ID #:164


 1     designated disabled parking on the Property, Defendant has: an access aisle at the
 2     accessible parking space has slopes of almost 7% which exceeds the maximum
 3     allowed of 2 % (parking spaces and access aisles serving them shall comply with
 4     302; access aisles shall be at the same level as the parking spaces they serve;
 5     changes in level are not permitted); there is no accessible route connecting the
 6     parking to the main entrance or elements within the facility (Section 206.2.2 which
 7     requires that at least one accessible route shall connect accessible buildings,
 8     accessible facilities, accessible elements, and accessible spaces that are on the same
 9     site); and, the sales counter does not provide for accessibility (Section 904.4.1; for
10     either a parallel or forward approach, the accessible portion of the counter top shall
11     extend the same depth as the sales or service counter top per Section 904.4).
12           Defendant’s failure to provide accessible facilities is discriminatory against
13     Plaintiff and constitutes a violation of Plaintiff’s rights under the ADA and the
14     California Unruh Civil Rights Act. Plaintiff seeks injunctive relief and the statutory
15     minimum damages award for these violations.
16           Defendants: Thrifty Oil holds a fee interest in the Property, and Tesoro holds
17     a leasehold interest in the Property. The Property is improved with a USA
18     Gasoline-branded gasoline service station and a convenience store. Contrary to
19     Plaintiff’s allegation above, there is no restaurant at the Property. In his Complaint,
20     Plaintiff alleges five (5) different accessibility barriers at the Property. Defendants’
21     counsel has personally visited the Property twice for the purposes of reviewing the
22     same and based upon those site visits, believes the alleged accessibility barriers do
23     not exist. More specifically, and contrary to what is alleged in the Complaint, the
24     surface of the disabled parking stall and access aisle thereto are stable and firm, the
25     disabled parking stall and access aisle are at the same level, the slopes of the
26     disabled parking stall and access aisle comply with the Americans with Disabilities
27     Act (“ADA”), there is an accessible route connecting the disabled parking stall to
28     the entrance of the convenience store, and there is a flip-up “lower counter” at the
                                                 3
                                      JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 4 of 12 Page ID #:165


 1     main transaction counter in the convenience store as allowed by the ADA. Based
 2     upon the foregoing, Defendants requested the Plaintiff dismiss the case without
 3     prejudice.
 4     B.    SUBJECT MATTER JURISDICTION
 5           The parties agree this Court has subject matter jurisdiction over this action
 6     pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181 as Plaintiff’s claims arise under
 7     Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1331.
 8           Plaintiff: The Court may exercise supplemental jurisdiction over Plaintiff’s
 9     related state law claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA
10     claims are so related to Plaintiff’s federal ADA claims, they form part of the same
11     case or controversy under Article III of the United States Constitution.
12           Defendants: Defendants agree the Court has subject matter jurisdiction over
13     the Plaintiff’s federal ADA claim, and agree venue is proper now that the case
14     (following Defendants’ request to Plaintiff) has been transferred from the Southern

15
       District of California to the Central District of California. However, Defendants
       contend that since the Court’s exercise of supplemental jurisdiction over Plaintiff’s
16
       state law claim (i.e., the second cause of action for alleged violation of the California
17
       Unruh Civil Rights Act) is discretionary, since none of the accessibility barriers
18
       alleged in the Complaint exist, the Court should not continue to exercise
19
       supplemental jurisdiction over Plaintiff’s state law claim. Furthermore, and
20     independent of the foregoing, based upon the recent Riverside County Civil
21     Enforcement Action filed against Plaintiff and his counsel (further discussed below
22     in Section “S”), it appears the Court should not continue to exercise supplemental
23     jurisdiction over Plaintiff’s state law claim.
24     C.    LEGAL ISSUES
25           Plaintiff: The principal legal issues are: (1) whether the Defendant is
26     responsible under the law to remove/ remediate barriers; (2) whether Plaintiff has
27     standing to seek either damages or injunctive relief; (3) the nature and extent of
28     damages.
                                                 4
                                       JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 5 of 12 Page ID #:166


 1           Defendants: The disputed legal issues include: (1) whether Plaintiff is
 2     disabled, (2) whether there were accessibility barriers as alleged in the Complaint,
 3     and (3) if there were accessibility barriers as alleged in the Complaint (which

 4
       Defendants dispute), whether Plaintiff is entitled to statutory damages based upon
       Plaintiff’s state law claim regarding the same (which requires Plaintiff to establish
 5
       he suffered “difficulty, discomfort or embarrassment” because of any such
 6
       accessibility barrier).
 7
       D.    PARTIES, AND NON-PARTY WITNESSES
 8
             Plaintiff: The Plaintiff is James Rutherford. The Defendants are Tesoro
 9
       Refining & Marketing Company LLC (erroneously sued as USA Gas) and Thrifty
10
       Oil. Plaintiff’s expected witnesses include Plaintiff, Plaintiff’s expert regarding the
11
       alleged barriers at the Property, the person(s) most knowledgeable for Defendants
12
       regarding its design, maintenance, and accessibility of the Property, and the Parties’
13
       respective experts.
14
             Defendants: Defendants’ expected witnesses include Plaintiff, persons that
15
       can authenticate photographs of and/or otherwise testify about the nature of the
16
       alleged accessibility barriers at the Property, and Defendants’ expert(s).
17
       E.    DAMAGES
18
             Plaintiff: Plaintiff seeks a preliminary and permanent injunction enjoining
19
       Defendant from further violations of the ADA, 42 U.S.C. § 12181 et seq., and
20
       UCRA, Civil Code § 51 et seq. with respect to its operation of the Business and the
21
       Property; an award of statutory damages of not less than $4,000 per violation
22
       pursuant to § 52(a) of the California Civil Code; and an additional award of
23
       $4,000.00 as deterrence damages for each violation pursuant to Johnson v. Guedoir,
24
       218 F. Supp. 3d 1096; 2016 U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016).
25
             Plaintiff claims that he is entitled to the minimum statutory damages for his
26
       encounters and deterrence of not less than $24,000.00.
27
             Attorneys fees are sought pursuant to 42 U.S.C. § 12205; California Civil
28
       Code § 52.
                                                 5
                                      JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 6 of 12 Page ID #:167


 1           Defendants: Since, as discussed above, Defendants do not believe the five (5)
 2     accessibility barriers alleged in the Complaint exist, Defendants do not believe there
 3     exists any grounds for the relief sought by Plaintiff in his Complaint.
 4     F.    INSURANCE
 5           Plaintiff: Unknown to Plaintiff.
 6           Defendants: Not applicable.
 7     G.    MOTIONS
 8           Plaintiff: Plaintiff does not believe he is likely to seek to add other parties or
 9     seek transfer of venue. Plaintiff intends to conduct an expert led site inspection to
10     identify each barrier that would affect his type of disability and, then if applicable,
11     amend the complaint to ensure that the ADA claim reflects his intention to have all
12     unlawful barriers removed or remediated. This is the two-step process permitted and
13     required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v.
14     Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
15           Plaintiff anticipates filing a motion for partial summary judgment on the issue
16     of duty and liability under the ADA and the Unruh Civil Rights Act. This will
17     happen after the necessary depositions and inspection are taken in this case.
18           Defendants: Defendants have a different interpretation of Doran. Defendants
19     may file motions to stay the case, to dismiss the case and/or for summary judgment.
20     H.    MANUAL FOR COMPLEX LITIGATION
21           The Parties do not belief the Manual for Complex Litigation should be
22     used in this case.
23     I.    STATUS OF DISCOVERY
24           Plaintiff conducted a site inspection of the Property on May 8, 2019.
25     Defendants provided their Initial Disclosures on April 22, 2019, and Plaintiff
26     provided his Initial Disclosures on May 22, 2019.
27     J.    DISCOVERY PLAN
28           The Parties propose that discovery shall commence immediately under FRCP
                                                 6
                                      JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 7 of 12 Page ID #:168


 1     26(d) based upon the Rule 26(d) conference that occurred on April 8, 2019. The
 2     Parties assert that phasing of discovery is not necessary in this instance.
 3           Plaintiff: Plaintiff will propound a set of Interrogatories, Requests for
 4     Admission, and Requests for Production of Documents. Plaintiff intends to take the
 5     deposition of the Defendant and conduct an expert site inspection as permitted and
 6     required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v.
 7     Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
 8           Plaintiff intends to seek discovery related to: (1) the ownership and maintenance
 9     of the Business and the Property, including the existence of any accessibility barriers
10     and accessible routes; (3) history of changes or modifications to the Business and the
11     Property; (4) the feasibility of providing access to persons with disabilities.
12           Defendants: Defendants intends to seek, via written discovery and
13     depositions, discovery regarding Plaintiff, Plaintiff’s alleged disability, Plaintiff’s
14     alleged visit(s) to the Property, as well as all other issues relevant to their defense
15     (including issues raised by the recently-filed Riverside County Civil Enforcement
16     Action).
17     K.    DISCOVERY CUT-OFF
18           Plaintiff: Plaintiff proposes that all non-expert discovery be completed by
19     December 6, 2019.
20           Defendants: Defendants do not object to this proposal.
21     L.    EXPERT DISCOVERY
22           Plaintiff: Plaintiff proposes that initial expert witness disclosures be
23     completed by December 13, 2019, and any rebuttal expert witness disclosures be
24     completed by December 27, 2019.
25           Defendants: Defendants disagree with Plaintiff’s proposal regarding
26     experts. To ensure orderly case management and discovery, and because ADA
27     cases are heavily dependent on experts, Defendants believe (a) the initial
28     disclosure of expert witnesses/reports should be at least three (3) weeks after the
                                                  7
                                       JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 8 of 12 Page ID #:169


 1     cut-off for non-expert discovery, (b) there should then be three (3) weeks
 2     between the initial disclosure of experts/reports and the subsequent disclosure of
 3     rebuttal experts/reports, and (c) the deadline for disposing experts should three
 4     (3) weeks after the deadline for disclosure of rebuttal expert witnesses/reports.
 5     M.      DISPOSITIVE MOTIONS
 6             Plaintiff: Plaintiff anticipates filing a motion for partial summary
 7     judgment on the issue of duty and liability under the ADA and the Unruh Civil
 8     Rights Act.
 9             Defendants: Defendants anticipate filing a motion for summary judgment.
10     N.      SETTLEMENT
11             The Parties have engaged in informal settlement discussions; however, in the
12     event that this matter is not resolved, Plaintiff proposes ADR Procedure 2 as the
13     settlement mechanism under Local Rule 16-15.4, and Defendants propose ADR
14     Procedure 3 as the settlement mechanism under Local Rule 16-15.4. The Parties
15     propose that the deadline for conducting settlement proceedings be January 24,
16     2020.
17     O.      TRIAL ESTIMATE
18             Plaintiff: Plaintiff anticipates a court trial of 4 days. Plaintiff anticipates
19     4-5 witnesses, including an expert to testify at trial. Plaintiff requests trial be
20     scheduled for April 21, 2020.
21             Defendants: Defendants have not requested a jury trial and anticipate a
22     shorter trial of 2 to 3 days. Defendants anticipate calling Plaintiff and
23     approximately two (2) other percipient witnesses and one or two expert
24     witnesses during their case-in-chief. Defendants have no objection to Plaintiff’s
25     proposed trial date.
26

27     P.      TRIAL COUNSEL

28             Plaintiff: Joseph R. Manning, Jr., Osman Taher and Craig G. Côté
                                                    8
                                         JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 9 of 12 Page ID #:170


 1           Defendants: Douglas Gravelle of Hinson, Gravelle & Adair LLP.
 2     Defendants object to Plaintiff designating three (3) trial counsel; Plaintiff should
 3     be directed to designate only one (1) trial counsel.
 4     Q.    INDEPENDENT EXPERT OR MASTER
 5           The Parties do not believe this is a case in which the Court should
 6     consider appointing a Master pursuant to Rule 53 or an independent scientific
 7     expert.
 8     R.    TIMETABLE
 9           Please see Exhibit A, Schedule of Pretrial and Trial Dates, attached to this
10     Joint Report. Defendants note that in proposing the dates in Exhibit A, as well
11     as all other dates in this Joint Report, Defendants in no way intend to waive their
12     right to seek a stay of this action and/or seek to have the Court decline to
13     continue to exercise supplemental jurisdiction.
14     S.    OTHER ISSUES
15           Plaintiff: Defendants’ counsel references a disputed, unverified civil
16     complaint filed by the Riverside County District Attorney in which it is argued
17     that Mr. Rutherford and his counsel have filed unsubstantiated ADA lawsuits in
18     Federal Court within Riverside County for which Rutherford lacks standing.
19     The Riverside case is disputed, relies upon untenable legal theories (particularly
20     as it relates to ADA standing), relates to statutorily and constitutionally
21     privileged conduct and is in all respects meritless. Plaintiff will present evidence

22     in his anticipated Motion for Summary Judgment, establishing that Mr.

23     Rutherford possesses the requisite standing, as pled in the instant Complaint and

24     establishing that Mr. Rutherford has at all times possessed standing to assert his

25     ADA and Unruh Act claims and has suffered “injury in fact” that confers Article

26     III standing and subject matter jurisdiction. Lujan v. Defenders of Wildlife, 504

27     U.S. 555 (1992); Civil Rights Educ. and Enforcement Center v. Hospitality

28     Props. Trust, 867 F.3d 1093 (9th Cir. 2017). Furthermore, Plaintiff will oppose

                                                 9
                                      JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 10 of 12 Page ID #:171


 1     any motion to stay this matter pending the Riverside case (apparently suggesting
 2     this court delegate its obligation to assess article III standing of Plaintiff to a
 3     California State Superior Court) and will also oppose any motion that requests
 4     this Court decline to exercise supplemental jurisdiction.
 5           Defendants: Defendants recently learned that on April 24, 2019, the
 6     Riverside County District Attorneys’ Office filed a civil action against Plaintiff
 7     and his counsel in this action (Manning Law APC, Joseph R. Manning, Jr. and
 8     Craig Cote) alleging, inter alia, that Plaintiff and his counsel “colluded,
 9     conspired and/or otherwise agreed to engage in an ADA lawsuit scheme,
10     designed to defraud, extract and/or extort money settlements from Riverside
11     County individuals and businesses, based on the fraud, misrepresentations and
12     false allegations contained in each and every one of the federal ADA lawsuits
13     [they filed].” The name and number of that case is People of the State of
14     California v. James Rutherford, et al., Riverside County Case #RIC 1902577
15     (“Riverside County Civil Enforcement Action”). As required by Local Rule 83-
16     1.4.1, Defendants will be filing a “Notice of Pendency of Other Actions or
17     Proceedings” regarding the Riverside County Civil Enforcement Action. In light
18     of the filing of the Riverside County Civil Enforcement Action against Plaintiff
19     and his counsel, Defendants believe this present action should either be stayed
20     pending further factual and legal developments in the Riverside County Civil
21     Enforcement Action and/or this Court should decline to continue to exercise

22     supplemental jurisdiction over this action. Pending any direction, feedback or

23     comments from the Court on this issue in the Court’s Scheduling and Case

24     Management Order and/or in response to Defendants’ anticipated filing of the

25     “Notice of Pendency of Other Actions or Proceedings”, Defendants may be

26     filing a Motion to Stay and/or a Motion to Dismiss this action.

27           The parties reserve their rights to raise and address any additional issues

28     as they may arise.

                                                  10
                                       JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 11 of 12 Page ID #:172

       Dated: July 5, 2019              MANNING LAW, APC
 1

 2
                                        By: /s/ Joseph R. Manning, Jr., Esq.
 3                                         Joseph R. Manning Jr., Esq.
                                           Michael J. Manning, Esq.
 4
                                           Craig G. Côté, Esq.
 5                                         Attorneys for Plaintiff
 6
       Dated: July 5, 2019              HINSON GRAVELLE & ADAIR LLP
 7

 8
                                        By: /s/ Douglas Gravelle
 9                                        Attorneys for Defendants Thrifty Oil Co. and
                                          Tesoro Refining & Marketing Company LLC
10

11

12

13

14

15                    Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
16           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
17     attest that all signatories listed, and on whose behalf the filing is submitted, concur
18     in the filing’s content and have authorized the filing.
19     Dated: July 5, 2019_             MANNING LAW, APC
20

21                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
22

23

24

25

26

27
28
                                                11
                                      JOINT RULE 26 REPORT
     Case 2:19-cv-01448-JAK-FFM Document 21 Filed 07/05/19 Page 12 of 12 Page ID #:173


 1                                                   Exhibit A
 2     Exhibit A – Schedule of Pretrial and Trial Dates for Civil Cases (Case No: 2:19-
 3     cv-01448 JAK (FFMx))
 4     Case Name: Rutherford v. USA Gas, et al.
                    Deadlines                   Plaintiff Requests     Defendants       Court Order
 5
                                                                         Request
 6     Last Date to Add Parties/Amend                                Date of Court’s
       Pleadings                                                     Scheduling
 7                                                                   Order
       Non-Expert Discovery Cut-Off             12/6/19              12/6/19
 8     Expert Disclosure (Initial)              12/13/19             12/27/19
 9     (2 weeks after non-expert discovery
       cut-off)
10     Expert Disclosure (Rebuttal)             12/27/19             1/17/20
       (4 weeks after non-expert discovery
11     cut-off)
       Expert Discovery Cut-Off                                      2/7/20
12
       (6 weeks after non-expert discovery
13     cut off)
       Last Day to File all Motions (incl.                           2/7/20
14     discovery motions)
       (6 weeks after non-expert discovery
15     cut off)
16     Settlement Procedure Selection:          Plaintiff Requests   Defendants        Court Order
       (ADR-12 Form will be completed                                Request
17     by Court after Scheduling
       Conference)
18     1. Magistrate Judge                      #2                   #3
       2. Attorney Settlement Officer Panel
19
       3. Outside ADR/Non-Judicial
20     (Private)
       Last Day to Conduct Settlement           1/24/20              1/24/20
21     Conference or Mediation
       Notice of Settlement/Joint Report                             1/31/20
22     re Settlement (First Friday
23     following last day to conduct
       Settlement Conference or
24     Mediation)
       Post Mediation Status Conference                              2/10/20
25     (10 days after due date to file Notice
       of Settlement / Joint Report re:
26     Settlement: Mondays at 1:30 p.m.)
27
28
                                                       12
                                           JOINT RULE 26 REPORT
